Exhibit 10.6

Execution Copy

FIFTH AMENDMENT TO AMENDED AND

RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

This FIFTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT, dated as of March 20, 2012 (this “Amendment”), is by and among
(a) EMMIS COMMUNICATIONS CORPORATION (the “Parent”), an Indiana corporation,
(b) EMMIS OPERATING COMPANY (the “Borrower”), an Indiana corporation and
(c) certain Lenders and is acknowledged by BANK OF AMERICA, N.A., as
administrative agent (the “Administrative Agent”) for itself and the other
Lenders party to that certain Amended and Restated Revolving Credit and Term
Loan Agreement, dated November 2, 2006, as amended by (i) that certain First
Amendment and Consent to Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of March 3, 2009, by and among the Borrower, the Parent, the
lending institutions party thereto (the “Lenders”), the Administrative Agent,
Deutsche Bank Trust Company Americas, as syndication agent, General Electric
Capital Corporation, Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch and SunTrust Bank, as co-documentation
agents; (ii) that certain Second Amendment to Amended and Restated Revolving
Credit and Term Loan Agreement, dated as of August 19, 2009, among the Borrower,
the Parent, the Lenders and the Administrative Agent; (iii) that certain Third
Amendment to Amended and Restated Revolving Credit and Term Loan Agreement,
dated as of March 29, 2011, among the Borrower, the Parent and the Required
Lenders and, subject to the qualifications set forth therein, acknowledged by
the Administrative Agent; and (iv) that certain Fourth Amendment to Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of November 10,
2011, among the Borrower, the Parent and the Required Lenders and, subject to
the qualifications set forth therein, acknowledged by the Administrative Agent
(as so amended, the “Credit Agreement”). Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement.

WHEREAS, the Borrower and the Parent desire to modify certain terms and
conditions of the Credit Agreement as specifically set forth in this Amendment;
and

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Parent and the Lenders hereby agree as follows:

§1. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a) The following new definitions are hereby added to §1.1 of the Credit
Agreement in appropriate alphabetical order:

“2012 Retention Plan and Trust Agreement” shall mean the Emmis Communications
Corporation 2012 Retention Plan and Trust Agreement between the Parent and the
trustee party thereto, in the form of Exhibit A to the Fifth Amendment or in
such other form as may be reasonably acceptable to the Required Lenders.



--------------------------------------------------------------------------------

“Canyon” shall mean, collectively, Canyon Special Opportunities Master Fund
(Cayman), Ltd., CanPartners Investments IV, LLC, and Canyon Distressed
Opportunity Master Fund, L.P.

“Fifth Amendment” shall mean the Fifth Amendment to Amended and Restated
Revolving Credit and Term Loan Agreement, dated as of March 20, 2012, by and
among the Parent, the Borrower, certain Lenders and acknowledged by the
Administrative Agent.

(b) The definition of “HoldCo Corporate Overhead Expenses” contained in
Section 1.1 of the Credit Agreement is hereby amended by replacing clause
(x) thereof in its entirety as follows:

“(x) out-of-pocket costs and expenses incurred to unrelated third parties (a) in
connection with the Note Purchase Agreement in an aggregate amount not to exceed
$250,000 in connection with the execution of the Note Purchase Agreement, (b) on
or before the date of the Fifth Amendment, in connection with the Fifth
Amendment and certain proposed amendments in connection with certain proposed
transactions and the continuing administration and compliance with the Note
Purchase Agreement in connection therewith, not to exceed $55,000 and (c) an
aggregate amount not to exceed $75,000 thereafter for any other such costs and
expenses incurred after execution of the Note Purchase Agreement.”

(c) Clause (i) of §10.14(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(i) issue Common Stock or Parent Preferred Stock to employees of the Borrower
or any Subsidiary in connection with any bona fide employee stock option, stock
purchase, bonus or similar plan of the Parent; provided that Parent Preferred
Stock may only be issued pursuant to the 2012 Retention Plan and Trust
Agreement; provided, further, that any Parent Preferred Stock issued pursuant to
the 2012 Retention Plan and Trust Agreement may only be transferred, sold or
otherwise disposed of to the Borrower, the Parent or employees pursuant to the
terms of the Plan, and”

§2. Conditions to Effectiveness & Conditions Subsequent.

(a) This Amendment shall become effective as of the date set forth above upon
the receipt by the Administrative Agent on behalf of the Required Lenders of the
following conditions precedent (the “Fifth Amendment Effective Date”):

(1) there shall exist no Default or Event of Default immediately prior to and
immediately after giving effect to this Amendment;

(2) the Administrative Agent shall have received a counterpart signature page to
this Amendment, duly executed and delivered by the Borrower, the Parent, each
Guarantor and the Required Lenders;

 

-2-



--------------------------------------------------------------------------------

(3) the Administrative Agent shall have received a copy of the duly executed
2012 Retention Plan and Trust Agreement;

(4) the representations and warranties set forth in Section 4 of this Amendment
shall be true and correct as of the date of this Amendment; and

(5) the Borrower shall have paid to Canyon Capital Advisors LLC all fees and
expenses of Canyon and the Administrative Agent arising in connection with this
Amendment (including any fees and disbursements of legal counsel); provided that
no fee shall be payable to the Administrative Agent or any Lender in
consideration for the execution of this Amendment.

§3. Affirmation of Borrower and Parent. The Borrower and the Parent each hereby
affirms its Obligations under the Credit Agreement (as amended hereby) and under
each of the other Loan Documents to which each is a party and each hereby
affirms its absolute and unconditional promise to pay to the Lenders the Loans
and all other amounts due under the Credit Agreement (as amended hereby) and the
other Loan Documents.

§4. Representations and Warranties. The Parent and the Borrower each hereby
represents and warrants to the Administrative Agent and the Lenders as follows:

(a) Representations and Warranties. Each of the representations and warranties
contained in §8 of the Credit Agreement were true and correct in all material
respects (except to the extent such representations and warranties are already
qualified by materiality, in which case, such representations and warranties
were true and correct in all respects) when made, and, after giving effect to
this Amendment, are true and correct in all material respects on and as of the
date hereof (except to the extent such representations and warranties are
already qualified by materiality, in which case, such representations and
warranties are true and correct in all respects), except to the extent of
changes resulting from transactions contemplated or permitted by the Credit
Agreement and the other Loan Documents and to the extent that such
representations and warranties relate specifically to a prior date. To the
extent not otherwise applicable to the Parent, each of the representations and
warranties contained in §8 of the Credit Agreement shall be deemed to be equally
applicable to the Parent for all purposes hereunder, and shall be deemed to be
made by the Parent with respect to itself in connection with this Section 4.

(b) Enforceability. The execution and delivery by the Borrower and the Parent of
this Amendment, and the performance by the Borrower and the Parent of this
Amendment and the Credit Agreement, as amended hereby, are within the corporate
authority of each of the Borrower and the Parent and have been duly authorized
by all necessary corporate proceedings. This Amendment and the Credit Agreement,
as amended hereby, constitute valid and legally binding obligations of each of
the Borrower and the Parent, enforceable against it in accordance with their
terms, except as limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or affecting the enforcement of creditors’ rights in
general.

(c) No Default or Event of Default. No Default or Event of Default has occurred
and is continuing, and after giving effect to this Amendment, no Default or
Event of Default will result from the execution, delivery and performance by the
Parent and the Borrower of this Amendment or from the consummation of the
transactions contemplated herein.

 

-3-



--------------------------------------------------------------------------------

(d) Disclosure. None of the information provided to the Administrative Agent and
the Lenders on or prior to the date of this Amendment relating to this Amendment
contained any untrue statement of material fact or omitted to state any material
fact (known to the Parent, the Borrower or any of its Subsidiaries in the case
of any document or information not furnished by it or any of its Subsidiaries)
necessary in order to make the statements herein or therein not misleading. On
the date hereof, neither the Borrower nor the Parent possess any material
information with respect to the operations, business, assets, properties,
liabilities (actual or contingent) or financial condition of the Parent, the
Borrower and their respective Subsidiaries taken as a whole as to which the
Lenders do not have access.

§5. No Other Amendments, etc. Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Loan
Documents remain unchanged, and (b) all of the terms and conditions of the
Credit Agreement, as amended hereby, and of the other Loan Documents are hereby
ratified and confirmed and remain in full force and effect. Nothing herein shall
be construed to be an amendment, consent or a waiver of any requirements of the
Parent, the Borrower or of any other Person under the Credit Agreement or any of
the other Loan Documents except as expressly set forth herein. Nothing in this
Amendment shall be construed to imply any willingness on the part of any Lender
to grant any similar or future amendment, consent or waiver of any of the terms
and conditions of the Credit Agreement or the other Loan Documents. For the
avoidance of doubt, this Amendment shall constitute a “Loan Document” under the
Credit Agreement and each other Loan Document.

§6. Release. In order to induce the Lenders to enter into this Amendment, the
Borrower and the Parent each acknowledges and agrees that: (i) the Borrower and
the Parent do not have any claim or cause of action against the Administrative
Agent or any Lender (or any of their respective directors, officers, employees
or agents); (ii) the Borrower and the Parent do not have any offset right,
counterclaim, right of recoupment or any defense of any kind against the
Borrower’s or the Parent’s obligations, indebtedness or liabilities to the
Administrative Agent or any Lender; and (iii) each of the Administrative Agent
and the Lenders has heretofore properly performed and satisfied in a timely
manner all of its obligations to the Borrower and the Parent. The Borrower and
the Parent each wishes to eliminate any possibility that any past conditions,
acts, omissions, events, circumstances or matters would impair or otherwise
adversely affect any of the Administrative Agent’s and the Lenders’ rights,
interests, contracts, collateral security or remedies. Therefore, the Borrower
and the Parent each unconditionally releases, waives and forever discharges
(A) any and all liabilities, obligations, duties, promises or indebtedness of
any kind of the Administrative Agent or any Lender to the Borrower, except the
obligations to be performed by the Administrative Agent or any Lender on or
after the date hereof as expressly stated in this Amendment, the Credit
Agreement and the other Loan Documents, and (B) all claims, offsets, causes of
action, right of recoupment, suits or defenses of any kind whatsoever (if any),
whether arising at law or in equity, whether known or unknown, which the
Borrower or the Parent might otherwise have against the Administrative Agent,
any Lender or any of their respective directors, officers, employees or agents,
in either case (A) or (B), on account of any past or presently existing
condition, act, omission, event, contract, liability, obligation, indebtedness,
claim, cause of action, defense, circumstance or matter of any kind.

 

-4-



--------------------------------------------------------------------------------

§7. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument. In proving this Amendment, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.

§8. Interpretation. This Amendment has been the result of limited negotiation
involving the Administrative Agent and its counsel. This Amendment, the Credit
Agreement and the other Loan Documents are not intended to be construed against
the Administrative Agent or any of the Lenders whether or to the extent of the
Administrative Agent’s or any Lender’s involvement in the preparation of such
documents.

§9. Loan Document. This Amendment is a Loan Document under the terms of the
Credit Agreement, and any breach of any provision of this Amendment shall be a
Default or Event of Default under the Credit Agreement (as applicable).

§10. Miscellaneous. This Amendment shall for all purposes be construed in
accordance with and governed by the laws of the State of New York (excluding the
laws applicable to conflicts or choice of law) (other than Section 5-1401 and
Section 5-1402 of the General Obligations Laws of the State of New York). The
captions in this Amendment are for convenience of reference only and shall not
define or limit the provisions hereof. The Borrower agrees to pay to the
Administrative Agent, on demand by the Administrative Agent, all reasonable
costs and expenses incurred or sustained by the Administrative Agent in
connection with the preparation of this Amendment, including reasonable legal
fees in accordance with Section 18.2 of the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as a
sealed instrument as of the date first set forth above.

 

The Borrower: EMMIS OPERATING COMPANY By:   /s/ J. Scott Enright   Name:   J.
Scott Enright   Title:   Executive Vice President,     General Counsel and
Secretary The Parent: EMMIS COMMUNICATIONS CORPORATION By:   /s/ J. Scott
Enright   Name:   J. Scott Enright   Title:   Executive Vice President,    
General Counsel and Secretary

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

Lenders: CANYON SPECIAL OPPORTUNITIES MASTER FUND (CAYMAN), LTD. By:   Canyon
Capital Advisors LLC, its Investment Advisor By:   /s/ Jonathan M. Kaplan  
Name: Jonathan M. Kaplan   Title: Authorized Signatory CANPARTNERS INVESTMENTS
IV, LLC By:   Canyon Capital Advisors LLC, its Manager By:   /s/ Jonathan M.
Kaplan   Name: Jonathan M. Kaplan   Title: Authorized Signatory

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

CANYON DISTRESSED OPPORTUNITY MASTER FUND, L.P. By:   Canyon Capital Advisors
LLC, its Investment Advisor By:   /s/ Jonathan M. Kaplan   Name: Jonathan M.
Kaplan   Title: Authorized Signatory

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

Receipt of the preceding Amendment is hereby acknowledged by the Administrative
Agent in its role as administrative agent but the provisions of this Amendment
are not consented to by the Administrative Agent, or by Bank of America, N.A.,
in its capacity as a Lender.

The Administrative Agent’s acknowledgement of receipt of this Amendment should
not be construed as an agreement by the Administrative Agent or Bank of America,
N.A., or confirmation by the Administrative Agent or Bank of America, N.A., that
such Amendment was completed in accordance with the terms of the Credit
Agreement and the other Loan Documents.

The Administrative Agent and Bank of America, N.A., as Administrative Agent and
Lender, respectively, each reserves all of its rights in connection with the
Amendment.

 

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Edna Aguilar Mitchell
Name:   Edna Aguilar Mitchell Title:   Director

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

RATIFICATION OF GUARANTORS

Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Amendment and the Borrower’s and the Parent’s execution thereof;
(b) joins the foregoing Amendment for the sole purpose of consenting to and
being bound by the provisions of Sections 3, 5 and 6 thereof; (c) ratifies and
confirms all of their respective obligations and liabilities under the Loan
Documents to which any of them is a party and ratifies and confirms that such
obligations and liabilities extend to and continue in effect with respect to,
and continue to guarantee and secure, as applicable, the Obligations of the
Borrower under the Credit Agreement; (d) acknowledges and confirms that the
liens and security interests granted by such Guarantor pursuant to the Loan
Documents are and continue to be valid and perfected first priority liens and
security interests (subject only to Permitted Liens) that secure all of the
Obligations on and after the date hereof; (e) acknowledges and agrees that such
Guarantor does not have any claim or cause of action against the Administrative
Agent or any Lender (or any of its respective directors, officers, employees or
agents); and (f) acknowledges, affirms and agrees that such Guarantor does not
have any defense, claim, cause of action, counterclaim, offset or right of
recoupment of any kind or nature against any of their respective obligations,
indebtedness or liabilities to the Administrative Agent or any Lender.

[Remainder of Page Intentionally Left Blank]

[Signature Page to Ratification of Guarantors]



--------------------------------------------------------------------------------

The Guarantors: EMMIS COMMUNICATIONS CORPORATION EMMIS INDIANA BROADCASTING,
L.P., by Emmis Operating Company, its General Partner EMMIS INTERNATIONAL
BROADCASTING CORPORATION EMMIS LICENSE CORPORATION OF NEW YORK EMMIS MEADOWLANDS
CORPORATION EMMIS PUBLISHING CORPORATION EMMIS PUBLISHING, L.P., by Emmis
Operating Company, its General Partner EMMIS RADIO, LLC, by Emmis Operating
Company, its Manager EMMIS RADIO LICENSE CORPORATION OF NEW YORK EMMIS RADIO
LICENSE, LLC, by Emmis Operating Company, its Manager EMMIS TELEVISION LICENSE,
LLC, by Emmis Operating Company, its Manager EMMIS TELEVISION BROADCASTING,
L.P., by Emmis Operating Company, its General Partner LOS ANGELES MAGAZINE
HOLDING COMPANY, INC. MEDIATEX COMMUNICATIONS CORPORATION ORANGE COAST
KOMMUNICATIONS, INC. By:   /s/ J. Scott Enright   Name:   J. Scott Enright  
Title:   Executive Vice President,     General Counsel and Secretary

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

Exhibit A

2012 Retention Plan and Trust Agreement